Case: 16-60065      Document: 00513986871         Page: 1    Date Filed: 05/10/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                    No. 16-60065                              FILED
                                  Summary Calendar                        May 10, 2017
                                                                         Lyle W. Cayce
                                                                              Clerk
NOE ARSENI VASQUEZ LAINS,

                                                 Petitioner

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A205 639 424


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Noe Arseni Vasquez Lains petitions this court for review of the decision
of the Board of Immigration Appeals (BIA) dismissing his appeal of the
immigration judge’s (IJ) denial of his applications for asylum, withholding of
removal, and protection under the Convention Against Torture (CAT).
Because the BIA relied upon the findings and conclusions of the IJ, we review
both decisions. Zhu v. Gonzales, 493 F.3d 588, 593 (5th Cir. 2007). We review


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-60065    Document: 00513986871     Page: 2   Date Filed: 05/10/2017


                                 No. 16-60065

the immigration courts’ rulings of law de novo and their findings of fact for
substantial evidence. See id. at 594. Under the substantial evidence standard,
reversal is improper unless this court decides “‘not only that the evidence
supports a contrary conclusion, but also that the evidence compels it.’” Chen
v. Gonzales, 470 F.3d 1131, 1134 (5th Cir. 2006) (citation omitted).
      The Attorney General has the discretion to grant asylum to refugees. See
8 U.S.C. § 1158(b)(1); Jukic v. INS, 40 F.3d 747, 749 (5th Cir. 1994). A refugee
is a person who is outside of his country and is unable or unwilling to return
“because of persecution or a well-founded fear of persecution on account of race,
religion, nationality, membership in a particular social group, or political
opinion.” 8 U.S.C. § 1101(a)(42)(A); Orellana-Monson v. Holder, 685 F.3d 511,
518 (5th Cir. 2012). An applicant may qualify as a refugee either because he
has suffered past persecution or because he has a well-founded fear of future
persecution. See 8 C.F.R. § 208.13(b).
      Vasquez Lains argues only that substantial evidence supports his
argument that he will suffer future persecution if returned to Honduras; he
does not address the immigration courts’ finding that he failed to show past
persecution. Accordingly, he has abandoned that issue before this court. See
Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003) (per curiam).
      Substantial evidence supports the BIA’s conclusion that the threats and
harassment Vasquez Lains suffered were insufficient to establish a well-
founded fear of future persecution so as to entitle him to asylum. See Zhao v.
Gonzales, 404 F.3d 295, 307 (5th Cir. 2005); Eduard v. Ashcroft, 379 F.3d 182,
187 n.4 (5th Cir. 2004). Moreover, Vasquez Lains admitted that he never
attempted to relocate to other areas in Honduras and that family members
continue to live in Honduras unharmed; these admissions diminish the
reasonableness of Vasquez Lains’s fears of future persecution. See Eduard,



                                         2
    Case: 16-60065    Document: 00513986871      Page: 3   Date Filed: 05/10/2017


                                  No. 16-60065
379 F.3d at 193. Because Vasquez Lains cannot meet the requirements for
asylum, he has failed to establish the more stringent standard for withholding
of removal. See id. at 186 n.2.
      Lastly, Vasquez Lains has failed to show his entitlement to protection
under the CAT. As Vasquez Lains did not demonstrate that future persecution
was “more likely than not” to occur, he similarly has failed to demonstrate the
more rigorous standard for establishing a future danger of torture under the
required CAT standard. See Chen, 470 F.3d at 1139. Vasquez Lains’s petition
for review is DENIED.




                                       3